           Case 5:20-cv-05997-JMG Document 10 Filed 09/03/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

RHONDA L. FRACTION                        :
a/k/a                                     :
LYNNE FRACTION, et al.,                   :
               Plaintiffs,                :
                                          :
                   v.                      :                            Civil No. 5:20-cv-05997-JMG
                                          :
JACKLILY, LLC., et al.,                   :
                   Defendants.             :
__________________________________________

                                       MEMORANDUM OPINION

GALLAGHER, J.                                                                                September 2, 2021

         Presently before the Court is an appeal from the Bankruptcy Court’s decision that the

modifications on the original mortgage did not cause it to lose priority over the second mortgage

held by Jacklily, LLC (“Jacklily”). Jacklily now argues that the Bankruptcy Court legally erred

in that finding. For the reasons that follow, the Court disagrees with Jacklily, and the Bankruptcy

Court’s decision will be affirmed.

    I.       BACKGROUND

         The present appeal stems from an adversary proceeding before the Bankruptcy Court. 1

See In re Fraction, 622 B.R. 642, 647 (Bankr. E.D. Pa. 2020). Rhonda and Steven Fraction

(collectively, the “Fractions”) purchased their primary residence in November 2006. See id. At

that time, they had signed a promissory note with JP Morgan Chase for a $346,290.00 loan to be

repaid at a 5.875% annual interest rate over thirty years. Id. The note was secured by a mortgage

on their residence, and the mortgage was recorded in July 2007. Id.



1
 The facts of this case are not in dispute, and therefore the following summary is largely derived from underlying
Bankruptcy Court opinion, In re Fraction, 622 F.R. 642, 644–48 (Bankr. E.D. Pa. 2020).
           Case 5:20-cv-05997-JMG Document 10 Filed 09/03/21 Page 2 of 6




         In June 2012, the Fractions made their first modification to the note underlying their

mortgage. Id. at 648. Specifically, they “extend[ed] the maturity date to June 2052, capitaliz[ed]

the unpaid interest and escrow payments on the loan into a new principal balance of

$381,768.14, lower[ed] the interest due on the note from 5.875% to 5.000%, and lower[ed] the

monthly payments of principal and interest from $2,048.44 to $1,840.87.” Id. Then, in April

2016, the Fractions executed a second mortgage on their residence to Jacklily to secure “an

additional promissory note in the original principal sum of $143,823.48, plus interest.” Id. This

second mortgage was recorded in May 2016. Id.

         In March 2017, the first mortgage was assigned to Specialized Loan Servicing, LLC

(“SLS”) and thereafter recorded. Id. A few months later, in June 2017, a second modification of

the note underlying the original mortgage was made. Id. The modification included changing the

term of the mortgage, adding “unpaid amounts of accrued interest, escrow advances, and short

advances” to the principal balance, and lowering the interest rate. Id. At the time the underlying

bankruptcy case was initiated, the unpaid balance of the original mortgage was $403,132.48, and

the fair market value of the house was $400,000. Id.

   II.      BANKRUPTCY COURT’S DECISION

         Understanding the Bankruptcy Court’s reasoning is helpful when assessing the

contentions made by the parties on the appeal. The Court began by reiterating the legal standards

for mortgage priority in Pennsylvania. Fraction, 622 B.R. at 648–49. “Under Pennsylvania law,

liens against real property generally have priority over each other based on whichever lien was

recorded first.” Id. at 648 (citing to 42 PA. CONS. STAT. § 8141). The underlying purpose of such

a recording statute is to “give notice to potential creditors of any extant encumbrances on the

property to serve as a collateral.” Id. (citing to In re Trosky, 371 B.R. 701 (Bankr. M.D. Pa.




                                                  2
           Case 5:20-cv-05997-JMG Document 10 Filed 09/03/21 Page 3 of 6




2006)). The Bankruptcy Court noted that “[a] mortgage’s priority is not limited to the principal

balance of the loan that the mortgage secures.” Id. Indeed, the mortgage may secure “certain

advances made by the mortgagee for the protection of the mortgaged premises and the

mortgagee’s secured position.” Id. at 648–49. These advances may include payments for “taxes,

assessments, maintenance charges, insurance premiums, and costs incurred for the protection of

mortgaged premises or by reason of the default of the mortgagor.” Id. at 649. If the mortgage

states that it will secure these advances, then the mortgage “will be a lien on the mortgaged

premises from the time of recording for the full amount of such unpaid advances, plus interest,

regardless of when the advances are made.” Id. The Bankruptcy Court included “[u]npaid

interest that has accrued on a loan” as similarly “secured with the same priority as the loan

principal and the advances referenced in [42 PA. CONS. STAT. § 8144.]” Id. Although it could not

find any reported decision to support this proposition, the Bankruptcy Court assumed this was

because “the principle is so basic and obvious that no court has found it necessary to discuss.” 2

Id.

         Turning to the specific contentions in the case, the Bankruptcy Court noted that Jacklily

cited to cases from other states and the RESTATEMENT (THIRD) OF PROPERTY § 7.3 to support the

“proposition that a modification of a senior mortgage or the obligation it secures will cause the

senior mortgage to lose priority to the extent that the modification prejudices junior mortgages.”

Jacklily also cited to Ter-Hoven v. Kerns, 2 Pa. 96 (1845), as establishing “the binding principle

that a junior mortgage would gain priority over a senior mortgage to the extent of any non-




2
 “Undoubtedly, when a loan accrues interest pursuant to a note, any unpaid, accrued interest is part of the obligor’s
debt under the note and as such is secured by a mortgage that secures repayment of the note. Indeed, it would make
no sense for a statutory priority scheme to protect the priority of various advances commonly authorized by
mortgages but not protect the priority of unpaid, accrued interest on the loan itself.” Id.


                                                          3
            Case 5:20-cv-05997-JMG Document 10 Filed 09/03/21 Page 4 of 6




obligatory advances made by the senior mortgagee to the mortgagor and added to the senior loan

after the junior mortgagee had recorded its interest.” Id.

          Rather than definitively resolve whether § 7.3 of the Restatement applies in Pennsylvania

or whether Ter-Hoven controls this case, the Bankruptcy Court found that even assuming

arguendo that these principles applied, the original mortgage did not lose priority to the

mortgage held by Jacklily: the modifications to the original mortgage only reconfigured the

secured debt and did not constitute a new advance of funds under Ter-Hoven, and these

modifications did not prejudice Jacklily under § 7.3 of the Restatement. Id. at 650–52. Following

this conclusion, Jacklily’s mortgage was then found to be “wholly unsecured,” considering the

residence was valued at $400,000 and SLS had a secured claim of $403,132.48. Id. Jacklily has

appealed.

   III.      STANDARD OF REVIEW

          District courts “review the Bankruptcy Court’s legal conclusions de novo and its factual

findings for clear error.” In re Orexigen Therapeutics, Inc., 990 F.3d 748, 752 n.7 (3d Cir. 2021)

(quoting In re Global Indus. Techs., Inc., 645 F.3d 201, 209 (3d Cir. 2011) (en banc)).

   IV.       DISCUSSION

          The crux of Jacklily’s challenge to the Bankruptcy Court’s decision is that, in Jacklily’s

opinion, the Court disregarded the binding precedent set forth in Ter-Hoven v. Kerns, 2 Pa. 96

(1845), that required the second mortgage to take priority over the original mortgage to the

extent the modifications increased the principal loan amount, thereby creating new debt that was

never recorded. ECF No. 6, at 6–13. Jacklily also takes issue with the Bankruptcy Court’s

conclusion that it was not prejudiced by the unrecorded modifications to the original mortgage

under § 7.3 of the Restatement. Id. at 13–15. In response, the Fractions argue that the Bankruptcy




                                                   4
           Case 5:20-cv-05997-JMG Document 10 Filed 09/03/21 Page 5 of 6




Court correctly found that the modifications to the original mortgage simply capitalized amounts

that were already secured by the mortgage and did not create new debt such that the original

mortgage would lose priority or the modification would have to be recorded. 3 See ECF No. 9, at

3–6. Moreover, the Fractions agreed with the Bankruptcy Court’s conclusion that Jacklily was

not prejudiced by the modifications. Id. at 6. Having reviewed the parties’ arguments and the

decision below, the Court agrees with the Bankruptcy Court’s determinations on both fronts.

         First, even when assuming, without deciding, that Ter-Hoven controls, the modifications

made to the original mortgage did not create new debt causing Jacklily’s mortgage to take

priority. As the Bankruptcy Court explained, the modifications merely restructured debt that was

already owed under the notes. Fraction, 622 B.R. at 650–51. Namely, the unpaid interest that

had accrued and the unpaid escrow advances were recapitalized into the principal balance. Id.

This fact, as recognized by the Bankruptcy Court, distinguishes the modifications in this case

from the “future advances” discussed in Ter-Hoven and that would impact the priority of the

mortgages. Id. “In speaking of future advances that might impact the senior lienholder’s priority,

the Ter-Hoven court referred [to] the ‘creat[ion of] a liability for the first time.” Id. at 651

(second alteration in original) (emphasis in original) (quoting Ter-Hoven, 2 Pa. at 99). Therefore,

because the increase in the principal balance was simply owed debt that was recapitalized, the

Bankruptcy Court did not err in concluding that it was not a “future advance” such that the

second mortgage would take priority.




3
 SLS similarly argued that the modifications in this case only capitalized amounts that were already owed to SLS
under the original mortgage. ECF No. 8, at 3. In addition, SLS urged this Court to decline to apply the doctrine of
equitable subordinations for the reasons outlined in Hamilton v. Pa. Housing Finance Agency, 614 B.R. 48 (E.D. Pa.
2020) (Savage, J.). Id. at 3–4. In Hamilton, the Court declined to adopt either § 7.3 of the Restatement or an
equitable subordination doctrine as a new rule in Pennsylvania. 614 B.R. at 57–58. Noting that a similar issue is
presented in this case, the Bankruptcy Court here chose to instead assume, without deciding, that either § 7.3 or Ter-
Hoven applied, as Jacklily still would not prevail. Fraction, 622 B.R. at 650.


                                                          5
          Case 5:20-cv-05997-JMG Document 10 Filed 09/03/21 Page 6 of 6




        Second, even if § 7.3 of the Restatement applies in Pennsylvania (which both the

Bankruptcy Court and this Court decline to decide), the modifications to the original mortgage

did not prejudice Jacklily such that equitable subordination would be warranted. Although the

principal balance was increased in both modifications, the interest rate and monthly payments

were lowered. Id. The net result was that the amount of the Fractions’ indebtedness was reduced

over time. Id. And if they defaulted, the first modification “would have placed any junior

lienholders in a superior position compared to the position they would have had under the terms

of the original Note.” Id. In addition, the Restatement suggests that where, such as here, a

modification extends the maturity date of the original note, the junior lienholders are benefitted

because the likelihood of foreclosure on the senior mortgage is reduced. Id. Accordingly, the

Bankruptcy Court correctly determined that assuming arguendo that the doctrine of equitable

subordination applied in Pennsylvania, it would not justify giving Jacklily’s mortgage priority

over the modifications to the original mortgage.

   V.      CONCLUSION

        For the foregoing reasons, the Bankruptcy Court’s decision will be affirmed. An

accompanying order follows.

                                                             BY THE COURT:



                                                             /s/ John M. Gallagher
                                                             JOHN M. GALLAGHER
                                                             United States District Court Judge




                                                   6
